DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on February 8, 2021 (along with Amended Claims and Remarks).  This action is made non-final.
2.	Claims 1-31 are pending in the case; Claims 1, 12, and 22 are independent claims; Claims 1, 12, and 22 are amended.


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered.


Response to Arguments
5.	Applicant’s arguments, see Remarks filed on February 8, 2021 (hereinafter Remarks), with respect to the rejections of claims under 35 U.S.C. § 103 in view of Kolisetty, Horseman, Ricci, and Kriger, have been fully considered but they are not persuasive.  Applicant argues that the cited prior art fails to disclose or suggest the newly amended limitations reciting the “display comprising a coast-to-coast display 
	Applicant argues that Kolisetty’s infotainment 312 is silent with respect to “coast-to-coast display” (see Remarks, pgs. 13-14) but Kolisetty’s infotainment is a display that can be provided in various sizes; furthermore, a display in Kolisetty can display different screens in different locations – Claim 1 merely requires that health data be displayed in at least the first and/or second display area, but it should be noted that this does not prevent screens (or areas) from overlapping.  With respect to Horseman, applicant dismisses this reference’s teachings as “merely describe[ing] a typical computer desktop workstation configuration and display of health data on the computer monitor” (see Remarks, pgs. 14-15), but there is nothing in Horseman that would prevent the health data patterns to be displayed on a different monitor, such as the claimed “coast-
	With respect to Ricci and Kriger, applicant similarly concludes that these reference also fail to disclose or suggest the “coast-to-coast display” (see Remarks, pgs. 16-17), but Ricci explicitly suggests that multiple video controllers can be provided in order to control display on a plurality of screens (see Ricci, ¶ 0470, further stating that the video controller can optimize the display based on the characteristics of a screen of a display device).
	The rejections of amended claims have been updated to incorporate the teachings of Hwang et al. (US 2019/0084421 A1) which explicitly illustrates a suggestion of a “coast-to-coast display” as recited in the claims, as further discussed in the claim rejection below.  In addition, other references could be relied to further support the examiner’s arguments above, such as US 2015/0268840 A1 to Leppanen et al. (see Figs. 2A-C, ¶¶ 0067-70); US 2011/0029919 A1 to Woltkamp; US 2017/0249718 A1 to Wunderlich et al.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kolisetty et al. (hereinafter Kolisetty), US 2016/0107646 A1, published on April 21, 2016, in view of Horseman, US 2013/0012788 A1, published on January 10, 2013, in view of Ricci, US 2014/0309806 A1, published on October 16, 2014, in view of Kriger, US 2014/0353048 A1, published on December 4, 2014, and further in view of Hwang et al. (hereinafter Hwang), US 2019/0084421 A1, published on March 21, 2019 (filed on April 2, 2018 and claiming foreign priority to KR 10-2017-0118893 filed on September 15, 2017).
With respect to independent Claim 1, Kolisetty teaches: An in-vehicle health platform system comprising: a display within a vehicle, the display … having a plurality of display areas; (Fig. 3B, ¶ 0039;  vehicle dash board 300 that includes vehicle system 312; ¶¶ 0020-23; Fig. 1 [ describes the display] data from the activity tracking device 314, is shown on the system 312 display on the dashboard 300) … and a computer coupled to the display and the one or more capture devices (vehicle system 312; ¶¶ 0020-23; Fig. 1) , the computer to receive health data comprising the temperature information for the user (¶¶ 0041-42 ; Fig. 6; wherein the vehicle system receives data from an activity tracking device after a connection is established and the VCS outputs several actions in relation to the health data received; One aspect that the interaction allows is to determine hours of sleep the user has had; other biometric characteristics can be measured, such as skin temperature. See also ¶ 0043, Fig. 7 wherein the VCS receives data from the activity tracking device through a mobile phone; data includes biometric user data, and a user goal [fitness goal]).

Kolisetty however does not appear to explicitly show that the user can select the data to present a report on the display.  In analogous art of graphical user interface management, Horseman teaches:  to provide options for the user to select a type of health data and report … to display in [one or more display areas of the display] based on the received health data including … the determined wellness of the user (Horseman discloses a system for monitoring the health of an employee while the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle computing system (VCS) communicative with an activity tracking device disclosed by Kolisetty with the method for monitoring the health of a user and generating a health profile disclosed by Horseman in order to provide continuous feedback that can be used to dynamically adjust users health goals (see Horseman, ¶¶ 0003-04). 

While Kolisetty in view of Horseman appears to suggests that various biometric characteristics, such as user’s temperature, can be received and processed (see Kolisetty, ¶¶ 0035, 0042-43; see also Horseman, ¶ 0117), Kolisetty in view of Horseman does not appear to explicitly show one or more user capture devices within the vehicle configured to capture image data of a user of the vehicle, the image data comprising infrared image data indicative of temperature information of the user to determine wellness of the user based at least in part on the temperature information of the user.  However, a skilled artisan would understand that different sensors/capture devices can be implemented with VCS of Kolisetty and that obtained data can be processed in various ways, as illustrated by the teachings of Ricci.  Ricci is directed towards maintaining a persona of a vehicle occupant and performing an action assisting the vehicle occupant (see Ricci, Abstract).  Ricci teaches a variety of sensors that can be included and positioned in the interior space of the vehicle in order to obtain data about the health of the driver and/or passengers (See Ricci, ¶¶ 0426, 0442, showing that one of such sensors can be an infrared sensor for detecting a person’s temperature, but making it clear that various other sensors can be included as well).  Ricci further teaches that infrared sensors can be used to measure temperatures from images (see Ricci, ¶ 0443).  Furthermore, Ricci teaches receiving sensor data and using such data to monitor the health of the user – Ricci discloses comparing the sensor data with baseline or previously stored health data, and based on the comparison determining whether the sensor data is within acceptable limits (see Ricci, Fig. 19, ¶¶ 0600-02, further showing that the vehicle control system may react to the change in the health data accordingly). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kolisetty in view of Horseman to incorporate the infrared sensor for measuring user’s temperature as disclosed by Ricci in order to provide for better comfort and/or safety of vehicle’s occupants (see Ricci, ¶¶ 0004-05, 0602).

displaying patterns of health data of the user over a period of time, but the teachings of Kriger can be relied upon for an explicit suggestion of this limitation.  Kriger is directed towards an on-board vehicle occupant weighing apparatus and trend analyzer (see Kriger, Abstract).  Kriger teaches measuring, via a weighting unit connected to the car seat of a vehicle occupant, the occupant’s weight and providing a graph of the weight or BMI trend of an occupant on the screen (see Kriger, ¶ 0088, showing a weight trend of an occupant on the screen of the computing and control unit at the discretion of the operator of the vehicle).  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kolisetty in view of Horseman to incorporate the on-board vehicle overweight and obesity preventing system as disclosed by Kriger in order to include health pattern data extending the utility of a motor vehicle so that the time spent in the vehicle can be utilized more efficiently and the interaction of the vehicle with the driver and/or passenger can be improved and provide more accurate course of actions to improve a user's health (see Kriger, ¶¶ 0003-05).

Kolisetty in view of Horseman, Ricci, and Kriger does not explicitly describe a coast-to-coast display across a dashboard of the vehicle, although there is nothing in Kolisetty that would preclude its infotainment system to be implemented on a larger/wider display or on a plurality of display devices, as explicitly suggested by Ricci (see Ricci, ¶ 0470).  In addition, a skilled artisan would understand that displays of various sizes are well-known and a skilled artisan would also readily understand that a display controller can be programmed to adopt a user interface to be displayed on different size 
Hwang is directed towards a vehicle control device for controlling one or more displays provided in a vehicle (see Hwang, Abstract).  Hwang illustrates various vehicle display setups, including a display that covers the entire dashboard (see Hwang, Figs. 3, 10A, 11A).  Hwang teaches that a wide display, spanning the dashboard of vehicle, can combine different displays into one display via a plurality of regions (see Hwang, Fig. 11B, ¶¶ 0344-46).  Accordingly, a skilled artisan would understand that an infotainment system of Kolisetty, as modified with the features suggested by Horseman, Ricci, and Kriger, could be further modified to include the wide dashboard display as suggested by Hwang in order to allow the user of the vehicle to view desired information in a desired or most appropriate location (see Hwang, ¶¶ 0004-08).


As per dependent claim 2, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 1. Kolisetty also teaches: wherein the health data includes at least one of sleep data, vital signs data, oxygen level data, and workout data of the user. (see ¶ 0035, wherein the device includes sensors to detect biometric characteristics including movement, heart rate, skin temperature, oxygen, saturation, skin conductivity, sweat or moisture; based on those characteristics sleep hours and sleep quality index could also be determined). 

dependent claim 3, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 2. Kolisetty also teaches: wherein the computer is to receive health data from at least one of a wearable, a health measuring device, and a weight measuring device. (see ¶ 0035; activity tracking device 200; the device sends health data to the vehicle computer system; the activity tracking device may be worn on a user's wrist). 


As per dependent claim 4, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 3. Kolisetty also teaches: wherein the wearable is worn by the user, the health measuring device is mounted within the vehicle, and the weight measuring device includes one or more sensors in a seat of the vehicle. (see ¶ 0035; activity tracking device 200; the device sends health data to the vehicle computer system; the activity tracking device may be worn on a user's wrist, the wearable device as disclose in claim 3; see also Kriger, Fig. 1 (element 3)).


As per dependent claim 5, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 2. Kolisetty also teaches: wherein the display provides a user menu providing the options including a sleep option to display or report the sleep data, a vital signs option to display or report the vital signs data, an oxygen level option to display or report the oxygen level data, and a workout option to display or report the workout data. (see ¶ 0041-43, Fig. 6; Kolisetty describes an exchange of data between an activity tracking device and a vehicle computing system through a mobile phone. In one embodiment, Kolisetty uses the collected data [ "… including movement, heart rate, skin temperature, O.sub.2 saturation, skin conductivity, sweat or moisture.."] to provide the user on the VCS display a recommendation based on the data and a user goal; that can include as described in ¶ 0040 a workout option to complete " a steps amount. ¶ 0035; " Based on the biometric characteristics, the activity tracking device alone or in conjunction with another processor may determine user aspects such as hours of sleep a user has had within a predetermined period and a sleep quality index of the sleep over a period of time…" One aspect that the interaction allows is to determine hours of sleep the user has had. Horseman teaches providing the user with an application of a user's health that includes collected health information about the user "menu options" and the user making a selection to generate a report on a particular chosen data. (See Horseman, ¶¶ 0309, 0312). 


As per dependent claim 6, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 5. Kriger further teaches: wherein the computer is to display or report the health data by displaying patterns of the health data for the user related to at least one of the sleep option, vital signs option, oxygen level option and workout option in one or more displays areas of the display. (Kriger discloses an "…on-board vehicle overweight and obesity preventing system wherein a weight trend analyzer provides predicting possibility of the occupant's overweight or obesity in a short predetermined period of time and automatically warning a vehicle occupant and a health care provider of the condition…" See Abstract. Kriger measures via a weighting unit connected to the car seat of a vehicle occupant the occupants weights and providing a graph of the weight or BMI trend of an occupant on the screen "…showing a graph of weight or BMI trend of an occupant on the screen of the computing and control unit at the discretion of the operator of the vehicle". See ¶ 0088).  In addition, Kolisetty further suggests that the data is "… one of the sleep option, vital signs option, oxygen level option and workout option" (see Kolisetty, ¶ 0041, wherein the VCS system can provide the user a recommendation to achieve a certain goal "…sleep goal 516 (quality of sleep and duration), dietary goals 518, step goal 520, heart rate goal 522, movement 524, and general health patterns 526"). 


As per dependent claim 7, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 6. Kriger also discloses: wherein the patterns include one or more graphical elements shown on the display. (see ¶ 0088, showing that a graph is provided of the weight or BMI trend of an occupant on the screen). 

dependent claim 8, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 7. Kolisetty also teaches: wherein the computer is to provide user advice or tips to improve fitness or well-being in one or more display areas of the display based on the patterns of the health data. (see ¶ 0041, wherein the VCS system can provide the user a recommendation to achieve a certain goal "…sleep goal 516 (quality of sleep and duration), dietary goals 518, step goal 520, heart rate goal 522, movement 524, and general health patterns 526"). 


As per dependent claim 9, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 8. Kolisetty also teaches: wherein the advice or tips include activity suggestions to achieve health or fitness goals or health measurement levels for the user. (see ¶ 0040, showing that the system can for example provide the user with an alternate route based on fitness goals).  


As per dependent claim 10, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 1. Kolisetty also teaches: a database to store the health data for the user, wherein the database is located in a secured cloud-based system. (see ¶¶ 0042-43, wherein the data can be uploaded/downloaded to an external server "cloud"). 

As per dependent claim 11, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the in-vehicle health platform system of claim 1. Kolisetty also teaches: wherein the display is on a dashboard of the vehicle or a display computer. (see Fig. 3B, ¶ 0039; vehicle dash board 300 that includes vehicle system 312; data from the activity tracking device 314, is shown on the system 312 display on the dashboard 300). 


With respect to independent claim 12, it recites substantially, the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As per claim 1" presented earlier in this Office Action for details.


As per dependent claim 13, it recites substantially, the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As per claim 3" presented earlier in this Office Action for details.


As per dependent claim 14, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the computer-implemented method of claim 13. Kolisetty also teaches: collecting sleep data, vital signs data, oxygen level data, or workout data related to the user from at least one of the wearable, health measuring device, or weight measuring device within the vehicle. (see ¶ 0035, wherein the device includes sensors to detect biometric characteristics including movement, heart rate, skin temperature, oxygen, saturation, skin conductivity, sweat or moisture; based on those characteristics sleep hours and sleep quality index could also be determined; the activity tracking device 200 may be worn on a user's wrist). 


As per dependent claim 15, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the computer-implemented method of claim 14. Kolisetty also teaches: receiving health data from wearable, health measuring device, or weight measuring device via a Bluetooth or WiFi communication protocol. (see ¶¶ 0024, 0028; wherein the system 1 [vehicle based computer system] uses Bluetooth to communicated with the nomadic device 52 [ wearable device ] activity tracking device). 


As per dependent claim 16, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the computer-implemented method of claim 14. Kolisetty also teaches: a sleep option, vital signs option, oxygen level option, and workout option for the user; and displaying one of health data or health report of sleep data, vital signs data, oxygen level data, and workout data based on the selected option for the user in one or more display areas of the display. ¶ 0043, Kolisetty describes an exchange of data between an activity tracking device and a vehicle computing system through a mobile phone. In one embodiment, Kolisetty uses the collected data [ "… including movement, heart rate, skin temperature, O.sub.2 saturation, skin conductivity, sweat or moisture.."] to provide the user on the VCS display a recommendation based on the data and a user goal; that can include as described on ¶40 a workout option to complete " a steps amount; ¶ 0035; " Based on the biometric characteristics, the activity tracking device alone or in conjunction with another processor may determine user aspects such as hours of sleep a user has had within a predetermined period and a sleep quality index of the sleep over a period of time…" One aspect that the interaction allows is to determine hours of sleep the user has had. ) . Horseman teaches providing the user with an application of a user's health that includes collected health information about the user "selecting from" and the user making a selection to generate a report on a particular chosen data. (See Horseman, ¶¶ 0309, 0312). 



As per dependent claim 17, it recites substantially, the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As per claim 6" presented earlier in this Office Action for details.


dependent claim 18, it recites substantially, the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As per claim 7" presented earlier in this Office Action for details.


As per dependent claim 19, it recites substantially, the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to “As per claim 9" presented earlier in this Office Action for details.


As per dependent claim 20, it recites substantially, the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As per claim 10" presented earlier in this Office Action for details.


As per dependent claim 21, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches the computer-implemented method of claim 10. Kolisetty also teaches: downloading the collected health data for the user from the database; (see ¶¶ 0041-42; Fig. 6; wherein the vehicle system receives data from an activity tracking device after a connection is established and the VCS outputs several actions in relation to the health data received) and generating health data or health report for display based on the downloaded health data from the database. (One aspect that the interaction allows is to determine hours of sleep the user has had. See also ¶ 0043, Fig. 7 wherein the VCS receives data from the 


With respect to independent claim 22, it recites substantially, the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As per claim 1" presented earlier in this Office Action for details.


As per dependent claim 23, it recites substantially, the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As per claim 3" presented earlier in this Office Action for details.


As per dependent claim 24, it recites substantially, the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As per claim 14" presented earlier in this Office Action for details.
 

As per dependent claim 25, it recites substantially, the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As per claim 15" presented earlier in this Office Action for details.


As per dependent claim 26, it recites substantially, the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As per claim 16" presented earlier in this Office Action for details.


As per dependent claim 27, it recites substantially, the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As per claim 6" presented earlier in this Office Action for details.

As per dependent claim 28, Kolisetty in view of Horseman, Ricci, Kriger, and Hwang teaches non-transitory computer readable medium of claim 24. Kolisetty also teaches: display user advice or tips to improve fitness or well-being based on the selected option for the user in one or more display areas of the display. (see ¶ 0041, wherein the VCS system can provide the user a recommendation to achieve a certain goal "…sleep goal 516 (quality of sleep and duration), dietary goals 518, step goal 520, heart rate goal 522, movement 524, and general health patterns 526").  


dependent claim 29, it recites substantially, the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to “As per claim 9" presented earlier in this Office Action for details.


As per dependent claim 30, it recites substantially, the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As per claim 10" presented earlier in this Office Action for details.


As per dependent claim 31, it recites substantially, the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to “As per claim 21" presented earlier in this Office Action for details.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179